Citation Nr: 0640004	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's income exceeds the limit for payment of 
non-service connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from June 1965 until June 1967 
with 1 year 10 months and 29 days of other service.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's countable annual income and total assets exceed 
the annual income and total asset limits set by law for 
payment of VA pension benefits.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for nonservice-connected pension benefits.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.23, 3.271, 
3.272 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  However, it does 
not appear that these changes are applicable to claims such 
as the one decided herein.  Cf. Barger v. Principi, 16 Vet. 
App. 132 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  

Legal Criteria 

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

38 U.S.C. § 1513, effective September 17, 2001, eliminated 
the permanent and totally disabled requirement for applicants 
who are age 65 years or older.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of rate of improved 
pension payable to a veteran varies according to the number 
of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2006).

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2006).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2006).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which it 
was received unless specifically excluded by regulation.  38 
C.F.R. §§ 3.271 and 3.272 (2006).  The maximum annual rates 
of improved pension are specified by statute in 38 U.S.C.A. 
§§ 1521 and 1542 (death pension), as increased from time to 
time under 38 U.S.C.A. § 5312.  Each increase of the maximum 
annual rates of improved pension (including death pension) 
under 38 U.S.C.A. § 5312 is published in the "Notices" 
section of the federal register.  38 C.F.R. § 3.23(a) (2006).

The maximum pension rate is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  Effective December 1, 
2003, the maximum annual rate of improved pension for a 
veteran with no dependents was $9,894.  See 38 C.F.R. § 
3.23(a)(1); VA Manual M21-1, Part I, Appendix B (Nov. 17, 
2003).  Effective December 1, 2004, the maximum annual rate 
of improved pension for a veteran with no dependents was 
$10,162.  See 38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part 
I, Appendix B.  

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2006).

Analysis

The veteran had service during the Vietnam Era, fulfilling 
the initial requirement necessary for a grant of an improved 
pension under §38 C.F.R. § 3.3(a)(3).  However, the evidence 
shows that the veteran fails to meet the financial 
requirements for an award of nonservice-connected pension. 

Once again, 38 C.F.R. § 3.3(a)(3) imposes two financial 
criteria that must be satisfied in order for the veteran to 
qualify for an improved pension.  The first requirement 
regards net worth under 38 C.F.R. § 3.274.  Because the 
veteran here has no real property and no personal effects of 
significant value, this section is inapplicable in this case.

The second financial requirement is the maximum annual 
pension rate.  Simply put, if the veteran's income is higher 
than this amount, a claim of entitlement to an improved 
pension must be denied.  Such is the case here.

In April 2004, the appellant filed an "Improved Pension 
Eligibility Verification Report (Veteran with No Children)" 
(VA Form 21-0516-1).  The veteran reported that he received 
$7,411 in U.S. Civil Service retirement benefits per month.  
He also submitted a Form CSA 1099R, "Statement of Annuity 
Paid" (1099R) from the Office of Personnel Management for 
2003 that indicated his gross annuity amount was $7,824.12, 
which was reduced by $8,712 paid to the veteran's ex-wife per 
court order.  Thus, the veteran's total countable annual 
income for 2003 was $16,536.12.  The veteran also submitted 
1099Rs for 2004 and 2005.  In 2004, his total countable 
annual income was $8,447.90 plus $8,892 (paid to his ex-wife) 
for a total of $17,339.90.  In 2005, this total countable 
income was $9,132 plus $9,132 (paid to his ex-wife) for a 
total of $18,264.  The appellant provided no indication that 
he had deductible medical expenses for the periods in 
question.  His countable annual income clearly exceeded the 
income limit as the above amounts exceed the maximum 
allowable rate in 2003 ($9,894) and the maximum allowable 
rate after 2004 ($10,162).  

Based on the foregoing, the Board must find that the 
appellant's countable income exceeds the maximum annual 
income for improved death pension benefits for an unmarried 
veteran without children; and the benefit was properly 
terminated.  Moreover, there is no indication that the 
appellant's countable income has since decreased below the 
maximum pension rate.  

Finally, the veteran has contended, including at his March 
2006 videoconference hearing, that his monthly income is 
actually 50 percent less than as calculated by VA.  
Specifically, he noted that he paid $9,132 per month to his 
ex-wife as part of a divorce settlement.  However, the law 
does not authorize that such payments may be excluded when 
determining countable income for improved pension purposes.  
Indeed, 38 C.F.R. § 3.272 does not include such payments as a 
recognized exclusion to countable income.

In conclusion, the veteran's countable income exceeds the 
maximum annual pension rate in each year that his appeal has 
been pending.  As such, the Board has no legal recourse but 
to deny the veteran's claim.  Where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran is advised that should his income change in the 
future or if he should incur significant out-of-pocked 
medical expenses, he may reapply for pension and his 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the veteran 
does not meet the eligibility requirements for pension 
benefits.


ORDER

Because the veteran's countable annual income is excessive 
for the receipt of nonservice-connected pension benefits, the 
appeal is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


